DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first to invent provisions of the pre-AIA . 
2.	Applicant’s amendments and remarks filed on 08/02/2022 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Information Disclosure Statements

4.	All of the previously filed IDS-s, including the latest one filed on 01/27/2021, have been fully considered. To correct any hypothetical mail delivery failure, the annotated copies of the previously considered IDS-s are being re-submitted with this action.  

Claim Rejections - 35 USC § 112

5.	Claims 1- 3, 5, 13, 26, 27 and 30, as amended in the latest reply,  are rejected under 35 U.S.C. 112, second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Referring to the amended claim 1, it is unclear whether or not the amended claim language attempts to establish one-to-one or one-to-many structural inter-relationships between an amplifier and the ‘multiple circuit elements’ configuration. It is also unclear what structural features must differentiate the sensor element that is an ‘active’ device from the sensor element that is a ‘reference’ device, as well as to configure them for the specific intended functionality as recited. It is further unclear whether or not the ‘active’ device is the same as a ‘sensor’ device of the preceding lines. It is further emphasized that, as discussed previously, the instant claim language recites names of the components without establishing corresponding structural features and without mapping the intended functionality to the corresponding structural features. 
In the amended claim 5, it is not clear how the first and second ‘device types’ must be inter-related to the ‘active’ device and/or ‘reference’ device of claim 1. It is further unclear how the implied methods of making the device’ types’ [such as the ‘annealing conditions’ or ‘energy’ levels, must define the supposed structural differences. 
In the amended claims 26 and 30, it is unclear what structural features must configure the sensor devices for the modes of operation as recited. 

Response to Arguments

6.	All of the Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection. 	 
Conclusion

7.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798